DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/10/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rafael Misoczki et al. US 20180091309 (hereinafter Misoczki) in view of Manoj R. Sastry et al. US 20070143826 (hereinafter Sastry).
As per claim 1, Misoczki teaches: An apparatus, comprising:
a computer readable memory (Misoczki: fig. 1, signer device 102); 
at least one of:
a signature logic to generate a signature to be transmitted in association with a message, the signature logic to apply a hash-based signature scheme to the message using a private key to generate the signature, or
a verification logic to verify a signature received in association with the message, the verification logic to apply the hash-based signature scheme to verify the signature using the public key (Misoczki: fig. 1, Message hash logic 134 and para.11, 47 and 48, the system applies a hash-based signature scheme to the message using a private key to generate the signature);
an accelerator logic to apply a structured order to at least one set of inputs to the hash-based signature scheme (the system divides the message to number of message elements (e.g., dividing a message to message elements of equal length). The private key is also divided into the same number of elements to generate a corresponding signature elements. Misoczki: para. 37-38); and.
Misoczki does not teach; however, Sastry discloses: signature comprising a public key (Sastry: para. 21), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Misoczki with the teaching of Sastry to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance the verification.
As per claim 7, the rejection of claim 1 is incorporated herein. Misoczki teaches: the hash-based signature scheme comprises an XMSS signature scheme (“Hash-based signature schemes may include, but are not limited to, a Winternitz (W) one time signature (OTS) scheme, an enhanced Winternitz OTS scheme (e.g., WOTS+), a Merkle many time signature scheme, an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc.” Misoczki: para. 39).
As per claim 8, this claim defines a method that corresponds to the system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 14, this claim defines a method that corresponds to the system of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki in view of Sastry and further in view of Hao Zhuang et al. US 10708392 (hereinafter Zhuang).
As per claim 2, the rejection of claim 1 is incorporated herein. Misoczki teaches: divide the signature into a plurality of signature components (“Signer signature logic 136 may then be configured to generate a signature to be transmitted, i.e., a transmitted signature.  The transmitted signature may include the number, L, of transmitted signature elements with each transmitted signature element corresponding to a respective message element”, para. 38); 
apply a secure hash algorithm (SHA) to the plurality of signature components (“the at least one of the first signatures is generated from a plurality of sub-signatures by applying a hash algorithm on the sub-signatures” col. 17, line 25-29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Misoczki and Sastry with the teaching of Sastry to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance the efficiency of the verification operation.
As per claim 9, this claim defines a method that corresponds to the system of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 2.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rafael Misoczki et al. US 20180091309 (hereinafter Misoczki) in view of Olli Immonen US 7382882 (hereinafter Immonen).
As per claim 15, Misoczki teaches:  A non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to perform operations, comprising:
applying a hash-based signature scheme (Misoczki: fig. 1, signer device 102) to perform 
applying a structured order to at least one set of inputs to the hash-based signature scheme (the system divides the message to number of message elements (e.g., 
Misoczki does not teach; however, Immonen discloses: to perform at least one of:
generating a signature using a private key, the signature to be transmitted in association with a message comprising a public key, or
verifying the signature received in association with the message using the public key (“When the wireless communication apparatus receives the message, comprising the public key, it will generate a master secret code, and calculates a signature based on the chosen algorithm, the public key and the master secret code.  Thereafter, the wireless communication apparatus will transmit a response to the data communication apparatus.  This response comprises the calculated signature.  When the data communication apparatus receives the response, comprising the signature, it will calculate the master secret code based on the chosen algorithm, the signature received, and the private key.” Immonen: col. 3, lines 10-20);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Misoczki with the teaching of Immonen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance the security of communication.
As per claim 21, the rejection of claim 15 is incorporated herein. Misoczki teaches: the hash-based signature scheme comprises an XMSS signature scheme (“Hash-based signature schemes may include, but are not limited to, a Winternitz (W) one time signature (OTS) scheme, an enhanced Winternitz OTS scheme (e.g., WOTS+), a Merkle many time signature scheme, an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc.” Misoczki: para. 39).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Misoczki in view of Immonen and further in view of Hao Zhuang et al. US 10708392 (hereinafter Zhuang).
As per claim 16, the rejection of claim 15 is incorporated herein. Misoczki teaches: dividing the signature into a plurality of signature components (“Signer signature logic 136 may then be configured to generate a signature to be transmitted, i.e., a transmitted signature.  The transmitted signature may include the number, L, of transmitted signature elements with each transmitted signature element corresponding to a respective message element”, para. 38); 
The combination of Misoczki and Immonen does not explicitly teach; however, Zhuang discloses: applying a secure hash algorithm (SHA) to the plurality of signature components (“the at least one of the first signatures is generated from a plurality of sub-signatures by applying a hash algorithm on the sub-signatures” col. 17, line 25-29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Misoczki and 

Allowable Subject Matter
	The subject matter of claims 3-6, 10-13 and 17-20 are not suggested by the prior art of record.  Claims 3-6, 10-13 and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, Misoczki; Rafael et al. US 20180091309 A1, Sastry; Manoj R. et al. US 20070143826 A1, Watanabe; Natsuki et al. US 20140298034 A1, Chalkias; Konstantinos US 20190319798 A1, Zhuang; Hao et al. US 10708392 B2, Immonen; Olli US 7382882 B1, Benameur; Azzedine et al. US 20100082993 A1 and Tsurukawa; Tatsuya US 20090328218 A1) singly or in combination does not disclose, with respect to dependent claim 3 “identify a hash chain message length for each signature component in the plurality of signature components; and
sort the plurality of signature components into an indexed hash chain list according to the respective hash chain message length of each signature component in the plurality of signature components.” and similar limitations of dependent claims 10 and 17.
Claims 4-7, 11-14 and 18-21 are also allowable based on the claims dependencies from claims 3, 10 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493